DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1 - 20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of Lunteren (Patent: US 6,782,382 B2) in view of Vembar et al. (Patent: US 10,424,097 B2), Evenson (Patent: US 10,127,270 B1), Singh et al. (Patent: US 9,979,648 B1), Ben-Dyke et al. (Publication: US 2006/0106832 A1), Case et al. (Patent: US 7,296,139 B1), Kobayashi (Publication: US 2014/0188893 A1), Hunt et al. (Publication: 2013/0158770 A1), Garanzha (Publication: 2013/0016109 A1), Manner et al. (Publication: 
Independent claims 8 and 15 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 7, 9 – 14, and 16 - 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616